               Case 1:12-cr-00260-RJS Document 77 Filed 10/27/20 Page 1 of 2
                                                                        Louis V. Fasulo, Esq.– NY & NJ
                                                                        Samuel M. Braverman, Esq.– NY & NJ
                                                                        Charles Di Maggio, Esq.– NY & CO

                                                                        www.FBDMLaw.com




                                                         October 26, 2020
   Hon. Richard J. Sullivan
   United States Court of Appeals for the
   Second Circuit
   500 Pearl Street
   New York, New York 10007

   Re:    United States v. John Rubeo
          Case No.: 12 Cr 260 (RJS)

   Dear Judge Sullivan,

           On October 16, 2020, the court held a video conference on the above-mentioned matter. I
   appeared with my client John Rubeo, along with the Government and the Probation Department.
   At the hearing, the court directed Probation to serve relevant specifications regarding Mr. Rubeo's
   status on supervised release and instructed me to file this letter after I received the specifications to
   indicate how my client wanted to proceed. I was to receive the specifications by Tuesday, October 20.

           To date, neither the Government nor I have received the specification. I followed up with Mr.
   Rubeo’s Supervising Probation Officer who indicated the matter is now being handled through the
   Probation Office for the Southern District of New York. Since I do not have the specifications today, I
   respectfully request the court extend my time to respond to the specifications to one week from the date
   the date of receipt. The Government has no objection to my request for an extension to respond. After I
   receive and review the specifications with my client, I will be able to let the court know what Mr.
   Rubeo's intentions are as to the same.

           However, I would like at this time to advise the court that I will be requesting that the next
   proceeding be held via video conference under the CARES ACT for the following reasons: Mr. Rubeo
   suffers from emphysema and is living in a state that would require quarantine upon arrival in New York.
   Furthermore, I too have underlying medical conditions and am in a state that would require mandatory
   quarantine. In addition, as the court is aware, there has been a recent spike in COVID -19 cases. That
   said, without knowing the details about the specifications, and provided the court approve my request, I
   will address this matter further in my future letter to the court.



225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                     Post Office Box 127
New York, New York 10007                New York, New York 10018                  Tenafly, New Jersey 07670
Tel (212) 566-6213                          Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                           Fax (201) 596-2724
                 Case 1:12-cr-00260-RJS Document 77 Filed 10/27/20 Page 2 of 2


                                                     Respectfully submitted,

                                                     s/ Louis V. Fasulo
                                                     Louis V. Fasulo, Esq.
                                                     Fasulo Braverman & DiMaggio, LLP
                                                     225 Broadway, Suite 715
                                                     New York, New York 10007
                                                     Tel: (212)566-6213
                                                     LFasulo@FBDMLaw.com

     Cc: AUSA



IT IS HEREBY ORDERED THAT Supervisee's request for an extension of time to
respond to the Probation Office's report of October 26, 2020 is granted.
Accordingly, Supervisee shall submit a letter by November 2, 2020 indicating
how he wishes to proceed in light of the report. IT IS FURTHER ORDERED THAT
the government shall submit a response by November 6, 2020.

SO ORDERED.

Dated:      October 26, 2020
            New York, New York
                                            ___________________________
                                            RICHARD J. SULLIVAN
                                            UNITED STATES CIRCUIT JUDGE
                                            Sitting by Designation




  225 Broadway, Suite 715          505 Eighth Avenue, Suite 300                      Post Office Box 127
  New York, New York 10007          New York, New York 10018                   Tenafly, New Jersey 07670
  Tel (212) 566-6213                    Tel (212) 967-0352                             Tel (201) 569-1595
  Fax (212) 566-8165                    Fax (201) 596-2724                            Fax (201) 596-2724
